Citation Nr: 1720318	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-21 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to August 21, 2015, and a rating in excess of 70 percent from August 21, 2015, for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to an effective date prior to August 21, 2015 for the grant of special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	Jerrold A. Sulcove, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from May 1985 to September 1992, with additional service in the National Guard.  His decorations include the Meritorious Unit Commendation and Navy Unit Commendation.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  The October 2010 rating decision granted service connection for a psychiatric disorder, classified at the time as MDD, with an initial 30 percent rating assigned, effective June 21, 2010.  While the appeal was pending, an April 2014 Decision Review Officer (DRO) decision granted service connection for PTSD and increased the initial rating for the psychiatric disorder to 50 percent, effective June 21, 2010, re-classifying the disability as PTSD with MDD.  A December 2015 DRO decision increased the Veteran's rating for PTSD with MDD to 70 percent as of the date of a VA examination, August 21, 2015.  The March 2016 rating decision granted SMC at the housebound rate, effective August 21, 2015.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Central Office hearing in April 2015.  A transcript of the hearing is associated with the claims folder.  

This appeal was previously before the Board in July 2015.  The appeal was remanded for additional development.  In December 2015, the RO granted an increased rating of 70 percent for PTSD with MDD, effective August 21, 2015.  Because this increase does not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).
FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD with MDD has been manifested by occupational and social impairment with deficiencies in most areas.

2.  From September 22, 2010, the Veteran had a total individual unemployability (TDIU) rating based on a single disability (PTSD with MDD) as well as additional service-connected disabilities (sleep apnea and tinnitus) with a combined total 60 percent rating.


CONCLUSIONS OF LAW

1.  From June 21, 2010 through August 20, 2015, the criteria for a 70 percent rating, but no higher, for PTSD with MDD are met; a rating in excess of 70 percent is denied for the entire appeal period.  38 U.S.C.S. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411-9434 (2016).

2.  The criteria for SMC at the housebound rate are met as of September 22, 2010.  38 U.S.C.S. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings greater than 50 percent for PTSD with MDD from June 21, 2010 to August 20, 2015, and greater than 70 percent thereafter

The Veteran testified that when he separated from service, he became mean and "talked bad" to his children.  See Board Hearing Transcript (Tr.) at 4-5.  Further, he stated that although he has never hit his children, they were always in fear because he was violent.  See id. at 5.  In addition, he was verbally abusive to his wife and they almost divorced.  See id.  Moreover, he stated that he has not been able to hold any job for more than 3 years except for one job.  See id.  His current symptoms include occasional nightmares, difficulty sleeping, anxiety, occasional irritable mood, and difficulty being around large crowds.  See id. at 9-13.  Further, he has had difficulty completing tasks since separation from service and has problems with memory.  See id. at 16-17.  He also had thoughts of hurting others in the past.  See id. at 21.  However, he also testified that his relationship with his family has greatly improved due to medication and therapy.  See id. at 13.

The Veteran has reported that "[a]t work, my anger and rage would nearly boil-over to the extent that my therapist suggested that I stop working as a real estate agent."  See July 2014 Veteran statement.  He also indicated that he gave up his real estate license due to fear of acting out and injuring a client or co-worker.  See id.  Further, he stated that in all of his past jobs, he was hostile, aggressive, and difficult to work with.  See id.  He indicated that when he worked at a research lab, he nearly attacked a co-worker physically because of his anger and rage.  Id. see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.S. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently rated at 50 percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411-9434 for PTSD with MDD from June 21, 2010 to August 20, 2015.  In the December 2015 rating decision, the RO increased the Veteran's rating for PTSD with MDD to 70 percent as of the date of a VA examination, August 21, 2015.  In a March 2016 rating decision, the RO granted TDIU secondary to PTSD with MDD effective September 22, 2010.

The Veteran's PTSD with MDD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411-9434.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.
The symptoms listed in DC 9411-9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Following a review of the evidence of record, the Board finds that a rating of 70 percent is warranted from June 21, 2010 through August 20, 2015.  A June 2010 VA treatment record shows that the Veteran reported having suicidal thoughts in the past.  It was also noted that, "[h]is wife almost divorced him because he became a 'monster' as he was angry all the time."  In addition, it was noted that he described having night sweats and nightmares along with anxiety.  Further, a September 2010 VA examiner noted that he has had thoughts of suicide.  The examiner also indicated that his relationship with his wife was described as strained.  However, the Veteran reported that he had an "ok" relationship with his children.  Moreover, he had friends with whom he socialized regularly.  The examiner stated that his symptoms included loss of interest in activities, problems with concentration, feelings of hopelessness, worthlessness, tearfulness, irritability, fatigue, insomnia, and low motivation.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55, which is suggestive of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A January 2011 statement from the Veteran's former manager indicates that he was dismissed from employment secondary to inconsistent follow through of projects/responsibilities/tasks, regular tardiness (i.e. arrival to work outside of the required start time), and tendency to fall asleep during work hours while idle.

VA treatment records dated October 2010 to November 2012 consistently show GAF scores of 50, which is suggestive of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  An August 2013 VA treatment record shows that he had suicidal thoughts in the past month.  A December 2013 VA examiner indicated that his PTSD symptoms included re-experiencing traumatic events, avoidance, and hyperarousal; and symptoms of depressive disorder included chronic depressed mood, feelings of inadequacy, thoughts of death or suicide, lack of enjoyment in activities, and sleep problems.  The examiner also noted that he had markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and problems with concentration.  He had lost interest in hunting and fishing for the past 4-5 years.  A January 2014 VA treatment record shows that he continued having PTSD symptoms and depression.  

Based on the evidence of record described above, the Board finds that the Veteran's PTSD with MDD is manifested by significant occupational and social impairment.  Specifically, the Veteran had deficiencies in most areas, particularly work, family relations, thinking and mood, based on symptoms such as difficulty with concentration, suicidal ideation, isolative behaviors, anxiety, depression, difficulty in adapting to stressful circumstances (including in a work setting), and impaired impulse control.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (Vet. App. March 27, 2017)(". . . the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas.").  VA treatment records dated October 2010 to November 2012 consistently show GAF scores of 50, which is suggestive of serious symptoms and impairment in social and occupational functioning.  Because the symptoms of the Veteran's PTSD with MDD are consistent with occupational and social impairment with deficiencies in most areas from June 21, 2010 to August 20, 2015, a 70 percent rating is warranted for that period.

Throughout the appeal period, the Board finds that a rating in excess of 70 percent is not warranted because the Veteran's symptoms do not rise to the level of total occupational and social impairment.  First, the symptoms described above for the appellate period prior to August 21, 2015 do not rise to the level of total occupational and social impairment.  Second, to the extent that the Veteran has a history of suicidal ideation and experienced symptomatology of risk of harm to self, these symptoms were not persistent throughout the appeal period.  The evidence does not show that he was hospitalized secondary to suicidal ideations.  Throughout the appeal period, the Veteran has only periodically experienced suicidal ideation.  
For instance, a June 2010 VA treatment record shows that the Veteran believed his anger had subsided and thus, he and his wife were getting along better.  Further, although he reported suicidal thoughts in the past, he denied currently having them.  The September 2010 VA examiner noted that although his mood was hopeless, he was casually dressed; psychomotor activity and speech were unremarkable; he was cooperative, friendly, relaxed, and attentive; his affect was normal; thought process and content was unremarkable; he did not have any delusions; he understood outcome of behavior; he did not have any hallucinations; did not exhibit inappropriate behavior; he did not have obsessive or ritualistic behavior; he did not have any panic attacks; did not have any homicidal or suicidal thoughts; his impulse control was good; he did not have any episodes of violence; he was able to maintain minimum personal hygiene; and did not have any problems with activities of daily living.  Further, remote, recent, and immediate memory were normal.

Although VA treatment records dated October 2010 to November 2012 show he was depressed and anxious, they also consistently show he was appropriately groomed; he did not have psychomotor agitation or retardation; he was cooperative; his speech was fluent and coherent, with no pressure or latency; he denied any hallucinations; his thought flow was spontaneous, linear, logical, and goal directed; he did not have any delusions; he denied current suicidal and homicidal ideation; he was alert and oriented to all spheres; his memory was intact and attention was good; and his judgment and insight were good.

Further, although the December 2013 VA examiner indicated that the Veteran was anxious, depressed, and had a history of panic attacks, he was also appropriately groomed; he did not have psychomotor agitation or retardation; he was cooperative; his speech was fluent and coherent, with no pressure or latency; affect was appropriate; he denied any hallucinations; his thought flow was spontaneous, linear, logical, and goal directed; he did not have any delusions; he denied current suicidal and homicidal ideation; he was alert and oriented to all spheres; his memory was intact and attention was fair; his judgment and insight were fair; his impulse control was good; and he did not have any recent episodes of violence.  In addition, a January 2014 VA treatment record shows that he denied suicidal and homicidal ideation.
The August 21, 2015 VA examiner indicated that his appearance was normal and he was appropriately groomed; he did not exhibit psychomotor agitation or retardation; his attitude was cooperative; his speech was fluent and coherent with no pressure or latency; his mood was euthymic; his affect was appropriate; he denied any hallucinations; his thought flow was spontaneous, linear, logical, and goal directed; he did not exhibit any delusions; he denied current suicidal or homicidal ideation; he was alert and oriented to all spheres; his memory was intact; his impulse control, attention, judgment, and insight were good; and he had no recent episodes of violence.  Further, the examiner noted that he made his own wine and occasionally drinks with friends.  The examiner found that the Veteran's symptoms include depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran's therapist noted in a November 2015 VA treatment record that his family was doing well.  She also stated, "[h]e continues working at being an independent producer of scary movies that his friend writes.  He is very resourceful and notes that he has been in contact with some well-known actors."  Further, the Veteran's therapist noted in March 2016 that the Veteran was neatly dressed in casual clothes, and was pleasant and cooperative.  In addition, his family was reportedly doing well.

Throughout the appeal period, the Veteran has been married and lives with his spouse, he has friends he interacts with, and he has not had symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name; nor has he demonstrated any other symptoms of similar frequency, severity or duration.  Therefore, a rating in excess of 70 percent is not for application in this case at any point during the appeal period.

Finally, with respect to the increased rating issue on appeal, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

SMC

The Veteran has been awarded SMC based on housebound criteria effective August 21, 2015 secondary to PTSD with MDD, upon which a TDIU rating is based, and additional service-connected disabilities of tinnitus and sleep apnea, which have a combined total rating of 60 percent.  The Veteran seeks an earlier effective date of September 22, 2010 for SMC based on housebound criteria.  See April and July 2016 Briefs; Scott, supra.

SMC at the housebound rate is payable when the Veteran has a single service-connected disability rated as 100 percent disabling and (1) has an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.S. § 1114(s); 38 C.F.R. § 3.350(i).  

TDIU based on a single disability satisfies the requirement of a single service-connected disability rated as 100 percent disabling for the purposes of SMC at the housebound rate under 38 U.S.C.S. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).

Here, the RO granted entitlement to a TDIU effective September 22, 2010, the date in which his TDIU claim was received.  It is clear from the March 2016 rating decision that the Veteran's PTSD with MDD was the disability upon which TDIU is based.  Specifically, the RO based its decision on the Veteran's September 2010 VA Form 21-8940, and the opinions from an April 2015 independent vocational expert, which indicates that the Veteran is unable to work due to his PTSD with MDD, and an August 2015 VA examiner, which indicates that the Veteran experiences difficulty in adapting to stressful circumstances, including work or a work-like setting, and he experiences occupational impairment with deficiencies in most areas.  As of September 22, 2010, the Veteran was also in receipt of a 50 percent rating for sleep apnea and a 10 percent rating for tinnitus, and a noncompensable rating for left ear hearing loss.  The combined total for these additional service-connected disabilities, separate from PTSD with MDD, is 60 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran is entitled to an earlier effective date of September 22, 2010 for SMC based on housebound criteria because as of that date he had a single service-connected disability rated as 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent, which is separate and distinct from the 100 percent service-connected disability.  


ORDER

From June 21, 2010 through August 20, 2015, a rating of 70 percent, but no higher, for PTSD with MDD is granted; a rating in excess of 70 percent for PTSD with MDD is denied for the entire appeal period.

Entitlement to an effective date of September 22, 2010 for the grant of SMC based on housebound criteria is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


